DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/27/21. Also claims 23-23 are withdrawn from consideration. Claims 23-25 discloses features of an inductor structure designed in a integrated circuit package comprising a circuit die coupled to a voltage regulator which is described in a embodiment such as species 6 (figure 9) and not disclosed in the chosen species 1 (figure 1a-1b) without traverse. Accordingly, these claims are withdrawn from consideration
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Hiatt et al.(US 2003/0070282).
Regarding claim 1, Hiatt et al.(figures 1a, 8-9 and para 0040-0068) discloses a substrate core (36); a magnetic core (12) embedded within the substrate core (see figure 9); a first dielectric layer (42) over a first surface of the magnetic core (see figure 9); a second dielectric layer (36) over a second surface of the magnetic core(see figure 9); and a conductive loop around the magnetic core (see figures 8-9) wherein the magnetic core is separated from the conductive loop by the substrate core, the first dielectric layer, and the second dielectric layer (see figure 9).
Regarding claim 2, Hiatt et al.(figures 8-9) discloses wherein a plurality of conductive loops are formed around the magnetic core.
Regarding claim 3, Hiatt et al.(figure 5b and para 0050) discloses wherein a plurality of magnetic cores (38) are surrounded by the conductive loop.
Regarding claim 4, Hiatt et al.(para 0058) discloses wherein the conductive loop comprises plated through-hole vias disposed through the substrate core.
Regarding claim 5, Hiatt et al.(figure 9) discloses wherein a first plated through-hole vias is disposed adjacent to a first sidewall of the magnetic core and a second plated through-hole via is disposed adjacent to a second sidewall of the magnetic core.
Regarding claim 6, Hiatt et al.(figure 9) discloses wherein the conductive layers of the first and second through-hole vias are separated from the magnetic core by portions of the substrate core.
claim 7, Hiatt et al.(figure 9) discloses wherein the conductive loop further comprises a first trace (22) over a first surface of the substrate core and second trace (20) over a second surface of the substrate core.
Regarding claim 8, Hiatt et al.(figure 9) discloses wherein the first trace is separated from the magnetic core by the first dielectric layer (42) and the second trace is separated from the magnetic core by the second dielectric layer (36).
Regarding claim 9, Hiatt et al.(para 0058 and figure 9) discloses wherein the through-hole vias (24/44) pass through the first dielectric layer and the second dielectric layer.
Regarding claim 10, Hiatt et al.(figures 1a, 8-9 and para 0040-0068) discloses a substrate core (36); a plurality of inductors (see figure 8 and para 0067)  wherein the inductors comprise a conductive loop in and around the substrate core (see figure 9), wherein the conductive loops are electrically coupled to a voltage out line (see figure 10d disclosing the secondary side of the circuit wherein the Vout  put /Vout line would be located in the circuit); and a magnetic core (12) surrounded by the conductive loops (see figure 9), wherein the magnetic core is separated from surfaces of the conductive loops by the substrate core (see figure 9).
Regarding claim 11, Hiatt et al.(figure 9) discloses wherein the magnetic core (12) is separated from the surface of the conductive loops by the substrate core and by a first dielectric layer (42) formed over a first surface of the magnetic core and a second dielectric layer (34) formed over the second surface of the magnetic core.
Regarding claim 12, Hiatt et al.(figure 5b and para 0050) discloses wherein the conductive loops surround different magnetic cores (38).(note: the cores 38 are different since they are different levels; the applicant as not defined how the cores are different)
Regarding claim 13, Hiatt et al.(figure 5b, para 0050 and para 0067) discloses wherein conductive loops surround a plurality of magnetic cores (38).
Regarding claim 14, Hiatt et al.(figure 9) discloses wherein a single magnetic core is surrounded by the plurality of conductive loops.
Regarding claim 15, Hiatt et al.(para 0067) discloses wherein one or more of the plurality of inductors includes a conductive loop with two or more turns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RONALD HINSON/Primary Examiner, Art Unit 2837